Citation Nr: 1024298	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1970.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO).  Jurisdiction of 
the case was subsequently transferred to the RO in Winston-
Salem, North Carolina.


FINDING OF FACT

The Veteran's headache disorder cannot be reasonably 
disassociated from his military service.


CONCLUSION OF LAW

A headache disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served in the Navy from October 
1966 to September 1970.  His service personnel records 
reflect that he served on board USS TERRELL COUNTY head 
ported at Yokosuka, Japan, from January 1967 to March 1969.

The Veteran claims that the onset of his headache disorder 
was during his active duty service on board USS TERRELL 
COUNTY.  In various written statements and at the November 
2006 hearing before the Board, he testified that his ship was 
caught in a storm at sea in 1967 while travelling from 
Vietnam to Okinawa, Japan.  He and a few of his fellow seamen 
tried to secure a landing craft vehicle platform (LCVP) that 
broke loose from the ship, at which time he was struck by a 
heavy grappling cable in the left side of his head and 
sustained injuries that required 22 stitches.  The Veteran 
contends that he started to have headaches about a month 
later and ever since that time he had migraine headaches that 
required lying down for relief.  He stated that when he 
continued to experience headaches, he reported to the medic 
on different occasions aboard USS TERRELL COUNTY and USS 
JENNINGS COUNTY; however, he was never examined and was told 
to go lie down in a dark room and take aspirin.  The 
Veteran's service treatment records are silent as to any 
complaints of or treatments for headaches.

In compliance with the Board's October 2007 remand, the deck 
logs of USS TERRELL COUNTY for the period of August 1967 was 
obtained and associated with the claims file.  The deck logs 
contain no entries of the incident reported by the Veteran.

Private treatment records, dated in August 1974 and October 
1974, reflect that the Veteran complained of dizziness, 
headaches, nausea, and cough.  Physical examinations were 
within normal limits, and the assessment was probable viral 
illness.  In a March 1976 private treatment report, the 
Veteran again reported a history of headaches, dizziness, 
fatigue, and cough.  The assessment was viral illness.  A 
December 1995 private treatment record indicates that the 
Veteran reported that his blood pressure medication made him 
feel headaches and dizziness.  In a November 2000 private 
treatment record, the Veteran complained of rhinorrhea and 
reported cough, headache, otalgia, rhinorrhea, and sore 
throat.  The diagnoses were acute and frontal sinusitis and 
minor upper respiratory infection.  A July 2003 private 
treatment report stated that the Veteran was seen with a 
chief complaint of elevated blood pressure.  He reported 
having headache and dizziness for the last several days.  The 
assessment included an existing problem of benign 
hypertension and new problems of malaise and fatigue.

In October 2007, a written statement was submitted by R.W. 
RN, a former nurse at the Emergency Department of the W. 
Community Hospital, who reported that in 1976, at which time 
he was also an employee of the hospital, the Veteran 
presented himself with a complaint of left-sided head pain, 
blurred vision, nausea, and elevated blood pressure.  Ms. W. 
stated that there were several other occasions, in which the 
Veteran presented himself with the same symptoms and was 
advised to go home.

Included in the record are two other lay statements, dated in 
October 2007, submitted by the Veteran's fellow police 
officers, J.D.N. and W.R.  Both statements attest to the fact 
that on numerous occasions, the Veteran would have to leave 
work due to migraine headaches.

The Veteran was afforded a VA examination in December 2009.  
The VA examiner noted that the claims file was reviewed.  The 
Veteran gave a history of his inservice injury sustained to 
the head at which he was struck by a big grappling hook in 
the head while attempting to secure the LCVP during a storm 
while aboard USS TERRELL COUNTY.  He stated that he needed 22 
stitches in the side of his head and the left ear.  He 
reported having headaches ever since that time.  He stated 
that he did not receive any treatments for his headaches 
other than being told to go lie down and take aspirin.  The 
Veteran reported that he was currently having migraine 
headaches about 6 times a year.  He described first having 
blurred vision followed by a terrible headache, mainly in his 
forehead, with deep, constant, and severe pain lasting about 
half an hour.  He reported having concurrent nausea and 
balance problems.  He stated that the only thing that had 
ever helped to relieve the headaches was to lie down and take 
a nap.

The examiner noted lay statements from follow police officers 
testifying to the fact that there were a number of times that 
the Veteran had to leave work due to headaches.  The examiner 
also noted that there were private medical records dating 
back to 1976 that documented ongoing sporadic headaches.

The diagnosis was migraine headaches.  The examiner stated

It is at least as likely as not that 
these date to his time in the military 
when he got hit in the head with a 
grappling hook.  There is no prior 
history of headaches.  By the Veteran's 
history, the headaches started at that 
time and he has had them ever since.  
There is documentation that he had the 
headaches at least by 1976.  Based on 
that and his history, it seems that the 
headaches probably started when he got 
knocked in the head with the grappling 
hook.

In March 2010, the Veteran underwent another VA examination.  
The VA examiner noted that the claims file was reviewed.  The 
Veteran repeated the history of the inservice head injury.  
The Veteran stated that he had headaches about 3 to 4 weeks 
after the incident.  He described the onset of his headaches 
as frontal aching and throbbing headache after blurred vision 
in the eyes lasting for about 10 minutes had cleared.  The 
Veteran reported that initially the pain was prostrating and 
disabling, and that he needed to go into a dark room and lie 
down until he headache was relieved.  He stated that the 
headaches improved and became less intense and prostrating.  
He also reported that initially the headaches occurred 1 to 2 
times a month, gradually changed to every two months, and in 
the previous 4 to 5 years they occurred every three months.  
The headaches became less prostrating and he did not have to 
lie down with every headache.  The diagnosis was tension 
headaches occurring every three months and relieved by lying 
down for 15 to 20 minutes.  The examiner opined that the 
Veteran's current headache is not a continuation of symptoms 
which started in the service, or caused by or aggravated 
beyond its natural progression by military service.  In 
reaching this conclusion, the examiner noted that no service 
treatment record indicating a headache was found.  The 
examiner also noted that the Veteran's separation physical 
did not show any complaints of headaches.  The examiner 
stated that a private medical record indicated that the 
Veteran had headaches associated with a viral illness in 
March 1976.  A second private medical note dated in December 
1999 indicated headaches associated with bronchitis, and 
another medical record dated in 2003 related headaches to 
high blood pressure.

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule, the Board finds that the 
Veteran currently has a headache disorder which was incurred 
during his active military service.  38 U.S.C.A. § 5107(b).  
There is a currently diagnosed headache disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).

Notwithstanding the lack of notation in the Veteran's service 
treatment records, the Board finds the Veteran's testimony 
and reports of an in-service injury to the head to be 
credible.  As a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran, and the Veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  Furthermore, the 
Veteran has submitted a credible lay statement from a 
registered nurse attesting to his reported headache problems 
since as early as in 1976.  This is further supported by the 
private medical record reflecting the Veteran's complaints of 
headaches at an even earlier date in 1974.

In this case, the VA examinations, conducted in December 2009 
and March 2010, have offered contrasting opinions regarding 
the etiology of the Veteran's current headache disorder.  As 
noted, the December 2009 VA examiner has linked the Veteran's 
current headache disorder to his in-service head injury 
sustained during military service.  While the examiner 
appears to have relied upon the Veteran's reported history, 
the Board notes that the Veteran is competent to attest to 
the factual matters of which he had first-hand knowledge, 
such as an incident of head injury in service and observable 
symptoms of headaches ever since that time.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is further noted that the 
Board may not determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 
(2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  While the Veteran's accounts are not 
supported by a contemporaneous medical history, a medical 
opinion cannot be disregarded merely because the rationale 
was based on a history as provided by the Veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The March 2010 VA examiner provided a contrasting opinion.  
While the opinion was supported by a rationale consistent 
with other evidence of record, in formulating an opinion the 
examiner relied upon the lack of any reference to the 
reported head injury and treatments for headaches in the 
Veteran's service treatment records.  However, as indicated 
above, the Board has found the Veteran's reports of an in-
service injury to be credible.  

Accordingly, the Board finds that the medical opinions of 
record are in relative equipoise.  While the Board's review 
of the Veteran's service treatment records fails to show in-
service diagnosis or treatment for a headache disorder, the 
Veteran is competent to report symptoms, as well as events to 
which he had first-hand knowledge.  The evidence in this case 
is evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, 
entitlement to service connection for a headache disorder is 
warranted.


ORDER

Service connection for a headache disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


